Citation Nr: 1740486	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  12-32 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for service-connected diabetes mellitus, type II (DM II).


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to June 1968.

This appeal is before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which, in pertinent part, continued a 20 percent disability rating for DM II with nephropathy and erectile dysfunction.

The Veteran testified before the undersigned Veterans Law Judge at a June 2017 videoconference hearing, and a transcript of this hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Remand is necessary in this case for a VA examination to ascertain the current severity of the Veteran's service-connected DMII.

The Veteran's DMII is currently rated as 20 percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016), and contends that it has worsened and now requires him to take insulin, restrict his diet, and regulate his activities.

The medical evidence shows that the Veteran's DMII requires insulin and a restricted diet, but is unclear as to whether it also requires a regulation of activities, which would entitle him to a higher rating. 

The evidence thus far is inconsistent as to whether the Veteran's DMII requires him to regulate his activities.  To summarize the evidence currently of record, a June 2010 primary care note from Dr. B.M. states that the Veteran was a diabetic, had been started on insulin, was on a restricted diet, and was on an exercise program.  An October 2010 VA examination report reflects that the Veteran had not been told to restrict his activities on account of his DM II.

In February 2011, the Veteran stated that he was advised to regulate his activities when he was put on insulin in June 2010.  A February 2011 letter from the Veteran's VA primary care provider states that the Veteran had been advised to modify his activities.

VA treatment records reflect that in February 2012, after receiving the Veteran's blood sugar and blood pressure flow sheets, Dr. B.M. asked the Veteran to start yoga exercises and breathing.  In June 2013, the Veteran was encouraged to regularly exercise, as tolerated.  In January 2014, the Veteran had increased blood sugar levels and indicated that he had been exercising, although he had not been able to go outside and exercise as much due to the weather.  He was encouraged to exercise regularly as tolerated (30 minutes per day at least five days a week if possible).

An April 2016 VA examination report reflects review of the Veteran's claims file and a diagnosis of DM II, which required a restricted diet and insulin.  The Veteran reported that his current primary care physician told him to restrict his activities due to his DM, but that this was not included in the last VA examination due to some confusion in his chart.  The VA examiner stated that the progress notes failed to document any instruction to avoid strenuous activity.  She noted that in 2011 Dr. B.M. documented a regulation of activities.  Upon further review of the Veteran's VA treatment records, the VA examiner found no specific notation about restriction of activities due to DM II.  However, she presumed that the primary care physician's mention of impact on activities was intended to document a restriction of activities.

A VA treatment record from October 2016 reflects that the Veteran was described as a long-term diabetic who had shortness of breath even while walking to the car and who was not able to do much activity.  Dr. L.F. noted his hypertension, hyperlipidemia, intermittent atrial fibrillation, diabetic neuropathy, and chronic obstructive pulmonary disease (COPD).  However, she did not discuss which diagnoses, if any, required the Veteran to regulate his activities.

At his June 2017 Board hearing, the Veteran stated that he was not able to do any exercises or physical activity, such as walking, lifting small weights, or walking up and down stairs; and that he was told by a doctor that he needed to restrict his activities because of his DM II.  He explained that his COPD did not help, that he could not breathe, that his joints and muscle hurt, that he was on a lot of medication, and that he could not bend over because he might not be able to get back up.  He also noted that he could not walk and did not feel good some days, and could not see very well on other days.  The Veteran's representative requested a rating of at least 40 percent and that it be made retroactive to the first claim.

As such, it is not clear on the current evidence of record whether the Veteran's DM II requires that his activities be regulated.  Additionally, the Veteran indicated at his hearing that his DM II may have worsened as he had vision problems some days. For these reasons, another examination should be afforded to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination with a qualified health care provider to determine the current severity of the Veteran's DM II, specifically whether regulation of activities is required.  The claims file, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.  All indicated studies should be conducted, and all findings reported in detail.

**The VA examination shall be scheduled at the Springfield, Illinois, VA clinic, if possible, per the Veteran's request.**

After reviewing the claims file in its entirety, the examiner is asked to respond to the follow:

(a) Indicate all signs and symptoms associated with the Veteran's service-connected DM II and all associated complications.  

(b) Based on the severity and the Veteran's treatment records, opine as to whether the Veteran's DM II requires that his activities be regulated.

(c) It must be noted whether the Veteran experiences episodes of ketoacidosis or hypoglycemic reactions; and, if so, the number of hospitalizations per year or number of visits to a diabetic care provider required as a result of such episodes. 

A complete rationale should be provided for any opinion provided.  

2.  Readjudicate the Veteran's claim for an increased rating for his DM II.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


